—Appeal by *313the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered May 19, 1997, convicting him of grand larceny in the second degree and grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied, without a hearing, the defendant’s motion to withdraw his plea of guilty (see, People v Latham, 90 NY2d 795; People v Ford, 86 NY2d 397, 403; People v Fiumefreddo, 82 NY2d 536, 544; United States v Jordan, 870 F2d 1310, cert denied 493 US 831). O’Brien, J. P., Ritter, Santucci and Thompson, JJ., concur.